Citation Nr: 0946869	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-31 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C with 
cirrhosis.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.



FINDING OF FACT

Hepatitis C with cirrhosis is not causally related to the 
Veteran's active duty service.


CONCLUSION OF LAW

Hepatitis C with cirrhosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


Duties of Notification and Assistance

Duty to Notify

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of the 
following: (1) any information and medical or lay evidence 
that is necessary to substantiate the claim, (2) what portion 
of the information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in November 2005 and in August 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  Additionally, the 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the general provisions for the effective date of a claim and 
the degree of disability assignable.  In August 2008 the RO 
sent the Veteran a questionnaire for risk factors for 
Hepatitis C infection.

The documents substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (to the extent there was 
pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in August 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of Hepatitis C, or 
complaints of such during service.  Further, there is no 
competent evidence of persistent or recurrent symptoms 
relative to Hepatitis C until 2001, nearly 24 years after 
service separation.  As the evidence does not indicate that 
the disability may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The Veteran's STRs contain no complaint, finding, history, 
treatment, or diagnosis of Hepatitis C or cirrhosis.  While 
there is evidence that the Veteran was treated for 
gastrointestinal complaints such as diarrhea and vomiting on 
two occasions in 1976 and once in January 1977, his service 
separation examination in May 1977 does not note any 
complaints, findings, or diagnosis of a chronic 
gastrointestinal condition.

Private treatment records show that the Veteran was first 
diagnosed with Hepatitis C in March 2001 based on blood test 
results.  

In October 2001 the Veteran was seen by his private 
physician.  He had no new complaints and denied any nausea, 
vomiting, or itching.  A liver biopsy was reviewed which 
showed very early cirrhosis.  He had a preserved synthetic 
function and platelet count.  He was considered a relatively 
good candidate for therapy and he was restarted on weekly 
pegylated Interferon and Ribavirin treatments.  

In February 2002, the Veteran reported a flu-like illness 
after injections but was otherwise well with no nausea or 
vomiting.  He had been on Pegylated Interferon and Ribavirin 
for two months and had done very well.  In July 2002 he had 
recurrence of side effective of the injections.  He had had 
to stop taking the medication for a month in May 2002 due to 
insurance problems, but was back on therapy and feeling 
better.  His viral load had decreased from 600,000 to 3,000 
IU.

In April 2003, the Veteran reported that he felt fine and had 
not had any nausea, vomiting, or abdominal pain.  He had 
gained some weight.  Lab reports showed normalized liver 
function tests, although the results of his Hepatitis C lab 
tests were still pending.  The physician noted that if those 
results were negative, it would show complete resolution of 
the viremia and the Veteran would be deemed in remission.

In September 2004, the Veteran was seen for follow-up care.  
The physician noted that he had received one year of 
treatment with pegylated Interferon and Ribavirin, with a 
recurrence of viremia six months afterward.  The Veteran was 
advised to wait another six months before considering 
additional treatment.

During a November 2005 consultation, the Veteran denied 
having any Hepatitis exposure or any blood transfusions.  He 
had been treated with Interferon and Ribavirin two years 
prior without benefit.  He was feeling fairly well, was 
exercising, and denied experiencing nausea, vomiting, 
heartburn, indigestion, gas, bloating, or diarrhea.  His 
energy level was fair, although he could become fatigued.  
His weight was okay and his bowels were fine.  He denied any 
suprapubic or flank pain, as well as blood in his urine or 
stool.  An ultrasound was scheduled and a course of low-dose 
Interferon and Ribavirin was begun on a follow-up visit.  His 
viral load was recorded as 302,000 IU and his disease was 
considered well compensated.

In a November 2005 statement, the Veteran stated that he 
believed he was exposed to Hepatitis C while stationed at 
Laughlin Air Force Base "in the remote border town of Del 
Rio, Texas," because the civilians that worked housekeeping 
might have contaminated his razors or toothbrush in the 
dormitory.

In his July 2006 Notice of Disagreement, the Veteran 
indicated he did not know for sure if he contracted Hepatitis 
C through housekeeping, but he could also have contracted it 
in the course of his duties due to puncturing his skin with 
very sharp safety wire and sharing possibly contaminated 
tools with other servicemen.  He also raised the possibility 
of infection as a result of contaminated needles when he 
donated blood in service.

In response to the risk factor questionnaire sent him by the 
RO, the Veteran in August 2008 reported that he had not used 
intravenous drugs or intranasal cocaine, had not engaged in 
high-risk sexual activity, or had hemodialysis.  He reported 
that he had one tattoo, but the instruments used were 
sterile.  He said he had never shared toothbrushes or razor 
blades, never had acupuncture with non-sterile needles, never 
had a blood transfusion, or been exposed to any contaminated 
blood or fluids as a healthcare worker.  

The above evidence suggests no manifestation of Hepatitis C 
during service or for many years after service.  It appears 
that Hepatitis C was first manifested 20-some years after 
discharge from service.  

The Board takes administrative notice that Hepatitis C is 
spread primarily by contact with infected blood or blood 
products.  Blood transfusions, unsterilized needles that 
might be used in applying a tattoo, intravenous drug use, and 
unprotected sexual contact are recognized risk factors for 
Hepatitis C.

The Veteran has attributed his Hepatitis C to shots by airgun 
in basic training, as well as to being stationed in a Texas 
border town, to possible contamination of his razor or 
toothbrush by housekeeping staff, to having donated blood on 
several occasions in service, and to having cut himself on 
sharp wires in the course of his assigned duties.  

As for injections by airgun, VA does not consider injections 
by airgun as a major risk factor for Hepatitis C.  Veterans 
Benefits Administration (VBA), Director Bulletin, 211B (98-
110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  
And there is no competent evidence of record that injection 
by airgun is a major risk factor for Hepatitis C.

In addition, while the Veteran is competent to state that he 
cut himself on sharp wires and donated blood while in 
service, there does not appear to be any persuasive 
supporting evidence as to these activities.  The Veteran's 
assertion regarding the possibility of his toothbrush or 
razor being contaminated by housekeepers is also noted, as is 
his concession that this was sheer speculation on his part.  
Moreover, all of these claimed activities, even assumed to be 
true, do not change the fact that it would be speculation to 
assume that any such activities involved another person who 
had hepatitis C and the type of contact between the Veteran 
and that person's bodily fluids which would result in 
infection.  

There is no persuasive evidence in this case that the 
Veteran's Hepatitis C is causally related to his active duty 
service.  To find as such would be speculative, and service 
connection may not be based on speculation.  In this case, 
there not an approximate balance of positive and negative 
evidence to which the reasonable doubt standard of proof 
applies.  38 C.F.R. § 3.102.


ORDER

Service connection for Hepatitis C with cirrhosis is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


